Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Patent Application 2016/0320803 A1, published 03 Nov. 2016, hereinafter Oh) in view of Aridomi and Toyooka (US Patent Application 2017/0285808 A1, published 05 Oct. 2017, with priority to 26 Feb. 2015, hereinafter Aridomi) and further in view of Ohashi (JP 2010/180283 A, published 19 Aug. 2010, hereinafter Ohashi) and further in view of Kitano et al. (“Unexpected visible-light-induced free radical photopolymerization at low light intensity and high viscosity using a titanocene photoinitiator,” J.Appl.Poly.Sci., 2013k, pp. 611-618, published 10 July 2012, hereinafter Kitano).
Regarding claims 1 and 4-10, Oh teaches a flexible display device with a touch screen panel (Abstract and Figure 3, reproduced below).  Oh teaches his device comprises a touch screen panel (paragraph 0080 and Item 151), display panel adhesive layer (Item 115), and a lower protective film (substrate) (Item 120) (paragraphs 0066-0067).


    PNG
    media_image1.png
    591
    842
    media_image1.png
    Greyscale

Oh does not disclose the composition of the adhesive nor the internal structure of his touch screen panel.
Ohashi teaches a pressure sensitive adhesive comprising an acrylic based copolymer (Abstract).  Ohashi teaches that conventional radical polymerization method can be used to form his acrylic copolymer (paragraph 0025), i.e. made of a photopolymerizable compound.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive as taught by Ohashi as the adhesive in the flexible display device of Oh.  Ohashi teaches that his pressure-sensitive adhesive is particularly preferably used for adhering touch panel members and resin plates inside electronic devices (paragraph 0001).
Aridomi teaches the inclusion of monomers having carboxy groups in an acrylic resin for forming touch panels (Abstract and paragraph 0090).  Aridomi teaches that these monomers include succinic acid ester of dipentaerythritol penta(meth)acrylate and succinic acid ester of pentaerythritol tri(meth)acrylate (paragraph 0095), i.e. acid functional group containing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the monomers succinic acid ester of dipentaerythritol penta(meth)acrylate or succinic acid ester of pentaerythritol tri(meth)acrylate and in the amount as taught by Aridomi in the acrylate adhesive in the flexible display device of Oh in view of Ohashi.  Ohashi and Aridomi are analogous art as they are both drawn to acrylate compounds for touch panels (Ohashi, paragraph 0001 and Aridomi, paragraph 0007).  Further, Aridomi teaches that the resulting composition will have excellent adhesiveness by incorporating these monomers in the prescribed amount (paragraph 0097).
Aridomi teaches the structure of a transparent laminate with a touch panel electrode comprising a transparent electrode pattern (Item 4), transparent substrate (separation layer) (Item 1), transparent film (protective layer) (Item 11), and second transparent resin layer (insulating layer) (Item 12) (paragraphs 0236-0237 and 0243-0245 and Figure 10, reproduces below).

    PNG
    media_image2.png
    554
    913
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transparent laminate with a touch panel electrode of Aridomi into the flexible display device of Oh in view of Ohashi.  Oh and Aridomi are analogous art as they are both drawn touch panel displays (Oh, Abstract and Aridomi, paragraph 0007) and both inventions comprise polymeric films as layers (Oh, paragraph 0067 and Aridomi, paragraph 0247).
Oh in view of Ohashi and further in view of Aridomi does not disclose the use of a titanocene photoinitiator.
Kitano teaches the use of formulations comprising titanocene photoinitiators in combination with protonic acids in free radical photopolymerizations using visible light (Abstract).  Kitano uses bis(cyclopentadienyl) bis[2,6-difluoro-3-(1-pyrryl)phenyl]titanium (which he refers to as Ti-PI) (Abstract) as a photoinitiator with an acrylate (page 612, Experimental / Materials section, 1st paragraph) at a loading of 2.6 wt.% (page 613, Results and Discussion / Effect of a Protonic Acid on the Photopolymerization Rate Using Ti-PI as a Visible-Light Initiator section, 1st paragraph).  
nd paragraph, page 617, Conclusions, and Figure 9(b)).  
Regarding claim 3, Oh in view of Ohashi and further in view of Aridomi and further in view of Kitano teaches the elements of claim 1, and Oh teaches the base layer (substrate) is polyimide (paragraph 0028).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Patent Application 2016/0320803 A1, published 03 Nov. 2016, hereinafter Oh) in view of Aridomi and Toyooka (US Patent Application 2017/0285808 A1, published 05 Oct. 2017, with priority to 26 Feb. 2015, hereinafter Aridomi) and further in view of Ohashi (JP 2010/180283 A, published 19 Aug. 2010, hereinafter Ohashi) and further in view of Kitano et al. (“Unexpected visible-light-induced free radical photopolymerization at low light intensity and high viscosity using a titanocene photoinitiator,” J.Appl.Poly.Sci., 2013k, pp. 611-618, published 10 July 2012, hereinafter Kitano) and further in view of Wakabayashi et al. (US Patent Application .
Regarding claim 2, Oh in view of Ohashi and further in view of Aridomi and further in view of Kitano teaches the elements of claim 1, and Oh teaches the base layer (substrate) is polyimide (paragraph 0028).
Oh in view of Ohashi and further in view of Aridomi and further in view of Kitano does not disclose that his base layer (substrate) is UV-impermeable.
Frisoli et al. (“Time-resolved UV absorption of polyimide,” Appl.Phys.B Vol. 52 (1991) 168-172, published 1991) teaches that a 0.8 [Symbol font/0x6D]m thick film of polyimide transmits only 11 to 16% of UV light (page 170, 1st paragraph and Figure 2).
Oh in view of Ohashi and further in view of Aridomi and further in view of Kitano does not disclose the thickness of the polyimide base layer (substrate).
Wakabayashi teaches the use of polyimide as a substrate in his transparent touch switch (Abstract and paragraph 0193), and the thicknesses of the transparent substrates is 20 to 500 [Symbol font/0x6D]m
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the polyimide thickness taught by Wakabayashi as the thickness of the polyimide base layer (substrate) in the flexible display device of Oh in view of Ohashi and further in view of Aridomi and further in view of Kitano.  Oh, Aridomi, and Wakabayashi are analogous art as all three inventions are both drawn touch panel displays (Oh, Abstract, Aridomi, paragraph 0007, and Wakabayashi, Abstract), and Oh and Wakabayashi teach a polyimide base (support) layer (Oh, paragraph 0028 and Wakabayashi, paragraph 0193).

Further, Painter et al. (“The optical properties of Kapton: Measurement and applications,” in Feldman (ed.), “Basic optical properties of Materials: Summary of papers,” Topical Conference on Basic Optical Properties of Materials, NBS, May 1980, pp. 20-23, published 1980, hereinafter Painter) discloses that Kapton (polyimide) films with thicknesses of 7.6 to 127 [Symbol font/0x6D]m were too thick for transmission measurements in the vacuum UV region (page 21, top paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Park et al. (US Patent Application 2011/0122343 A1, published 26 May 2011) teaches a pressure sensitive adhesive incorporating a propionic acid-modified dipentaerythritol penta(meth)acrylate for optical applications.  Ishizaki et al. (JP 2015/108100 A, published 11 Jun. 2015) teaches a light-ray curable adhesive with pentaerythitol-based multi-functional acrylate monomers.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787